      Case 4:15-cv-00250-DCB Document 390-1 Filed 05/31/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                          IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9    Jane Doe #1; Jane Doe #2; Norlan Flores, on           Case No. 4:15-cv-00250-TUC-DCB
      behalf of themselves and all others similarly
10    situated,
11                          Plaintiffs,                     [PROPOSED] ORDER GRANTING
                                                            PLAINTIFFS’ MOTION TO FILE
12           v.                                             UNDER SEAL PORTION OF
                                                            PLAINTIFFS’ PROPOSED
13    Kevin K. McAleenan, Acting Secretary,                 PRETRIAL ORDER
      United States Department of Homeland
14    Security and Commissioner, United States              CLASS ACTION
      Customs & Border Protection, in both
15    official capacities; Carla L. Provost, Chief of
      United States Border Patrol, in her official
16    capacity; Jeffrey D. Self, Chief Patrol Agent-        (Assigned to the
      Tucson Sector, in his official capacities,            Honorable David C. Bury)
17
                        Defendants.                         Action Filed: June 8, 2015
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4022489
      Case 4:15-cv-00250-DCB Document 390-1 Filed 05/31/19 Page 2 of 2



 1          Upon consideration of Plaintiffs’ Motion to File Under Seal Portion of Plaintiffs’
 2   Pretrial Order, and finding that good cause exists, this Court hereby GRANTS Plaintiffs’
 3   Motion to File Under Seal Portion of Plaintiffs’ Pretrial Order and ORDERS that the
 4   following document shall be sealed, as indicated below:
 5
               Document                                     Portions to Be Filed Under
 6
                                                            Seal
 7             Plaintiffs’ Proposed Pretrial Order          Page 10: lines 18, 20-23
 8
 9
     IT IS SO ORDERED.
10
11    Dated:                 , 2019         By:
                                                     HONORABLE DAVID C. BURY
12                                                   UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4022489
